DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and amendments received on April 11, 2022 are entered into the file. Currently, claims 22, 27, and 30-37 are amended; claims 39 and 40 are withdrawn; claims 1-20 are cancelled; resulting in claims 21-38 pending for examination.
This is a non-final rejection. 

Claim Interpretation
Regarding claim 21, the limitations directed to the ink coatings are interpreted in light of the instant specification as being satisfied by any of the materials listed in claim 32, including any type of inks, thin-film structures, metal coatings, or combinations thereof (see paragraphs [0031] and [0033] of the pg-pub).
Regarding claim 35, the limitation directed to a “colored negative marking” is interpreted to mean that at least one, but not all, of the layers of the multilayered ink coating is absent in the partial region such that the ink coating is missing one or more layers but still produces a color impression.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
The omitted elements are: transparent embossing lacquer layers (22, 32) and transparent top-coat lacquer layers (28, 38). The structure of the claimed optically variable security element is currently incomplete because the claims do not clearly set forth the structural configuration of the relief structures within the optically variable security element.
The current language of the claims recites that the two relief structures are arranged at different height levels in the z direction, which is a direction perpendicular to the surface of the security element. The claimed relief structures are interpreted to be satisfied by any non-flat surfaces, or surfaces having protrusions and recesses, and must exist on the surface of or within a layer. The claims do not define any substrate or layer on or in which the relief structures are provided. However, in looking to the instant specification, the relief structures (micromirror arrangements 24, 34) are said to be embossed structures formed in curable layers, such as UV lacquer layers (22, 32) (see [0011], [0068], [0083]-[0086], [0096] of the pg-pub). The transparent embossing lacquer layers are essential to the instant invention because they are necessarily present in all of the embodiments of the specification (see Figs. 2, 8(a)-(d), 9, and 10) and because the relief structures cannot exist without the embossing lacquer layers.
Additionally, it is not clear from the current language of the claims how the relief structures are provided at different height levels in the z direction (i.e. what layer(s) are provided between the relief structured layers to put them at different height levels). In looking to the instant specification, all embodiments of the instant invention require that a transparent top-coat lacquer layer (28, 38) is provided on top of each of the relief structures (24, 34) ([0068], [0083]-[0086]). The top-coat lacquer layer (28) is essential because it provides a level surface onto which the embossing lacquer layer (32) can be formed [0068]. That is, it would not be possible to provide two relief structured surfaces, one stacked on top of the other, without forming at least one interposed layer such as a top-coat lacquer layer to create a flat surface between them.
The combination of the transparent embossing lacquer layer and the transparent top-coat lacquer layer is essential for achieving the effects of the invention because both lacquer layers must be transparent so that the ink coating of the relief structure disposed at a lower level can appear through the grid spaces of the ink coating of the relief structure disposed at a higher level. Thus, the claims must recite that the layers are transparent in order to clearly and distinctly describe the instant invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 30-36, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, and 26-33 of copending Application No. 17/258,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 21 of the instant invention, claim 18 of copending Application No. 17/258,719 also recites an optically variable security element, the surface expansion of which defines a z axis standing perpendicularly thereon, with a multicolored, reflective areal region. The reflective areal region includes a first relief structure disposed at a higher level and a second relief structure disposed at a lower level, which are arranged at different height levels in the z direction. The first relief structure is supplied with a first ink coating and the second relief structure is supplied with a second, different ink coating, and the two relief structures overlap in an overlap region (feature region).
The first ink coating of the first relief structure disposed at a higher level has at least one recess (grid spacing), a dimension of which is more than 140 µm, which overlaps the instant claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). The first ink coating further comprises an edge region (grid element) adjoining the recess, and a bicolor register feature enables the second ink coating to appear through the recess of the first ink coating.
The “irregular grid” of instant claim 21 is interpreted under the broadest reasonable interpretation to encompass any arrangement of one or more grid elements and one or more grid spaces. Therefore, the recessed areas of the ink coating correspond to the instant claimed grid spaces, while the non-recessed areas of the ink coating around the edge region correspond to the grid elements, such that any configuration of grid elements and grid spaces can be considered an irregular grid.
Regarding claim 30 of the instant invention, claim 20 of copending Application No. 17/258,719 also recites wherein the reflective areal region includes exactly two relief structures, each of which is arranged at a specific height level.
Regarding claim 31 of the instant invention, claim 26 of copending Application No. 17/258,719 also recites wherein the relief structures are each characterized by a maximum pitch and the distance between adjacent height levels in the z direction is greater than the maximum pitch of the second relief structure disposed at a lower level.
Regarding claim 32 of the instant invention, claim 27 of copending Application No. 17/258,719 also recites wherein the ink coatings are formed by glazing inks, by metallizations, thin-film structures, by glazing inks backed with a metallization, by luminescent inks with a metallic mirroring, by structural inks and/or by nanoparticle inks.
Regarding claim 33 of the instant invention, claim 28 of copending Application No. 17/258,719 also recites wherein in the overlap region there is additionally provided at least one partial region with a negative marking, in which the ink coating of the first relief structure disposed at a higher level and at least partially also the ink coating of the second relief structure disposed at a lower level are recessed.
Regarding claim 34 of the instant invention, claim 29 of copending Application No. 17/258,719 also recites wherein the ink coating of the second relief structure is completely recessed in the negative marking partial region, so that the negative marking does not produce any of the color impressions of the two ink coatings.
Regarding claim 35 of the instant invention, claim 30 of copending Application No. 17/258,719 also recites wherein the ink coating of the second relief structure is configured to be multilayered and in the negative marking partial region at least one of the several layers is recessed so that a colored negative marking is created. Claim 31 of copending Application No. 17/258,719 also recites wherein the ink coating of the second relief structure has an opaque partial layer, in particular a metallization, and a translucent ink layer (glazing ink layer), and the opaque partial layer, but not the translucent ink layer, is recessed in the negative marking partial regions, so that a negative marking with the color effect of the translucent ink layer is created.
Regarding claim 36 of the instant invention, claim 32 of copending Application No. 17/258,719 also recites wherein the first and second relief structures are formed by micromirror arrangements with directional micromirrors.
Regarding claim 38 of the instant invention, claim 33 of copending Application No. 17/258,719 also recites a data carrier with the optically variable security element.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 25, 32-34, 36, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heim ‘670 (US 2011/0101670).
Regarding claims 21, 25, and 30, Heim ‘670 teaches a security element comprising a substrate (10), an embossing lacquer (9) with a diffractive structure, a partially transmitting layer (1), a dielectric layer (2), and a reflecting layer (3) having gaps ([0025], [0065], Fig. 6). Heim ‘670 teaches that the multitude of gaps on the reflecting layer are arranged stochastic and/or grid like, where the grid can either be a uniform or non-uniform distribution of gaps [0020]. Heim ‘670 teaches that the gaps can be configured as circular and/or line shape, where the circular gaps preferably have a diameter of 30 to 50 microns, and the line shaped gaps preferably have a width of 30 to 70 microns ([0021], [0056]), which fall squarely within the range for the dimensions of the grid spaces of claims 21 and 25. Heim ‘670 further teaches that a viewer, from at least one viewing angle, can perceive the color of the partially transmitting layer through the gaps in the reflecting layer ([0055]-[0058]).

    PNG
    media_image1.png
    241
    806
    media_image1.png
    Greyscale

Fig. 6 of Heim ‘670 (US 2011/0101670) illustrating a security element comprising a substrate (10), an embossing lacquer (9), a partially transmitting layer (1), a dielectric layer (2), and a reflecting layer (3) with gaps. The two annotated structured surfaces of the security element correspond to the claimed relief structures.

As illustrated in annotated Fig. 6 above, the embossed structure formed in the embossing lacquer (9) corresponds to the claimed relief structure disposed at a lower level, while the structured upper surface of the dielectric layer (2) corresponds to the relief structure disposed at a higher level. Thus, the partially transmitting layer (1) corresponds to the claimed ink coating of the relief structure disposed at a lower level, and the reflecting layer (3) corresponds to the ink coating of the relief structure disposed at a higher level. The two relief structures overlap in a feature region, which corresponds to the width of the security element, and are arranged at different height levels in the z direction, corresponding to the thickness direction of the security element. The grid of gaps formed in the reflecting layer is said to be a uniform or non-uniform distribution, thus corresponding to the claimed regular or irregular grid, where the circular and/or line-shaped gaps are the grid spaces, and the reflecting regions where the reflecting layer is deposited are the grid elements. 
Heim ‘670 further teaches that the reflecting layer can be made of reflecting substances such as aluminum, silver, or copper, and that the partially transmitting layer can be made of chromium, nickel, iron, silver, gold, and alloys thereof ([0031]-[0034]). Therefore, when different materials are selected, for example, when the reflecting layer is copper and the partially transmitting layer is nickel, the reflecting layer and the partially transmitting layer produce different color impressions.
Regarding claim 32, Heim ‘670 teaches all of the limitations of claim 21 above and further teaches that the reflecting layer and the partially transmitting layer (ink coatings) can be formed by metallic coatings ([0032], [0034], [0038]). 
Regarding claims 33 and 34, Heim ‘670 teaches all of the limitations of claim 21 above and further teaches that the multitude of gaps in the reflecting layer define a first region, while the one or more gaps in the partially transmitting layer define a second region, wherein the second region is at least partially arranged within the first region (Abstract, [0012], [0016], claim 1). Therefore, the areas where the first region and the second region overlap correspond to the claimed at least one partial region with a negative marking, where the ink coatings are completely absent so as not to produce any of the color impressions of the two ink coatings.
Regarding claim 36, Heim ‘670 teaches all of the limitations of claim 21 above and further teaches that the security element can comprise any known optically active microstructures, such as diffractive embossed holograms, zero order gratings, refractive microstructures such as blazed gratings, and the like [0064]. Since the relief structures formed by micromirror arrangements with micromirrors of the instant invention are illustrated in the form of blazed gratings, the refractive microstructures such as blazed gratings of Heim ‘670 are considered to meet the claimed limitation.
Regarding claim 38, Heim ‘670 teaches all of the limitations of claim 21 above and further teaches that data carriers such as banknotes or cards can be equipped with the security elements described above for protection against counterfeiting [0002].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heim ‘670 (US 2011/0101670) as applied to claim 21 above.
Regarding claim 22, Heim ‘670 teaches all of the limitations of claim 21 above and further teaches that the gaps in the reflecting layer can be configured in arbitrary shapes such as in the form of a text or micro-drawing [0021]. Heim ‘670 further teaches that the gaps can be line-shaped and can be arranged in a uniform grid ([0020]-[0021]).
Although Heim ‘670 does not expressly teach that the size of the line-shaped spaces is equal to the size of the remaining line-shaped regions of the reflecting layer, it would have been obvious to one of ordinary skill in the art to arrange the gaps and reflecting layer regions in any desired configuration, such as in the configuration where the grid elements and grid spaces have the same size and shape, according to the particular shapes to be displayed by the security element.
Regarding claim 23, Heim ‘670 teaches all of the limitations of claim 21 above and further teaches that the total area of the gaps in the reflecting layer with respect to the total area of the reflecting layer is preferably 10% to 40% [0023]. Therefore, the area coverage of the reflecting regions of the reflecting layer (grid elements) is 60% to 90%, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claims 21, 22, 25-28, 30, 32-34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2017/0028762, previously cited) in view of Böhm et al. (WO 2017/028954, machine translation via EPO provided).
Regarding claims 21, 25, and 30, Ide teaches a diffraction structure transfer foil (21-25; optically variable security element), with a multicolored, reflective areal region containing a first diffraction structure forming layer (3) having a plurality of reliefs (4) and a second diffraction structure forming layer (6) provided with reliefs (7), wherein the reliefs (4, 7) are formed at different height positions in the lamination direction ([0033], [0080], Figs. 1, 3, 4, 7, 8, 16-18). The reliefs (4) are supplied with a reflective layer (5) and the reliefs (7) are supplied with a reflective layer (8), wherein the diffraction structure is capable of allowing a plurality of different characters, colors, or image patterns to be observed in accordance with an observation angle, and wherein colored layers may be provided as necessary to produce different color impressions ([0036], [0094]).

    PNG
    media_image2.png
    386
    858
    media_image2.png
    Greyscale

Fig. 1 of Ide (US 2017/0028762) illustrating a diffraction structure transfer foil comprising a transfer foil substrate (1), a protective layer (2), a first diffraction structure forming layer (3), a first reflective layer (5a), a second diffraction structure forming layer (6), a second reflective layer (8a), and an adhesive layer (9). The two annotated structured surfaces of the diffraction structure forming layers correspond to the claimed relief structures. 

As illustrated in the annotated figure above, the claimed relief structure disposed at a higher level corresponds to the entire structured surface of the first diffraction structure forming layer (3), including all of the reliefs (4) and the flat regions therebetween. Likewise, the claimed relief structure disposed at a lower level corresponds to the entire structured surface of the second diffraction structure forming layer (6), including all of the reliefs (7) and the flat regions therebetween. Therefore, the reflective layers (5, 8) correspond to the ink coatings of the relief structures disposed at a higher and lower level, respectively, and the two relief structures overlap in a feature region, which corresponds to the entire width of the diffraction structure transfer foil (Figs. 1-10, 16-18).
Ide teaches that the first reflective layer (5; ink coating of the relief structure disposed at a higher level) is partially provided on the first relief structure instead of being provided across the entirety of the interface between adjacent layers ([0054]), such that the regions in which the first reflective layer is provided correspond to grid elements, while the gaps between the regions where the reflective layer is provided correspond to grid spaces in the ink coating. The reflective layer may be provided as a picture, a figure, a design, a character, a numeral, or a symbol, or as a random pattern [0091]. Therefore, any arrangement of grid spaces and grid elements, such as a random pattern, can correspond to the claimed irregular grid.
Ide illustrates an embodiment wherein, in the feature region, from at least one viewing angle, the second reflective layer (8; ink coating of the relief structure disposed at a lower level) appears through the regions where the first reflective layer is not provided (grid spaces) (Figs. 13-15, [0055]-[0061]). Although Ide teaches that the first and second reflective layers may be partially provided in any pattern in order to achieve the desired appearance ([0091]), the reference does not expressly teach dimensions of the grid elements or grid spaces.
However, in the analogous art of optical security elements, Böhm et al. teaches a value document (100) with a security element (101) comprising a substrate (102), a representation (104), and distributed mirror surfaces (108, 108’) formed by relief elements (107, 107’; relief structure) and reflection areas (109) ([0093], Figs. 1a-1b). The reflection layer (ink coating) disposed on the relief elements has both reflection areas (109; grid elements) and non-reflective areas (116; grid spaces), wherein, depending on the viewing angle, the representation (104) appears through the non-reflective areas ([0049]-[0052], [0093]). Böhm et al. teaches that the non-reflective areas are gaps, recesses, or cutouts in the reflection layer, wherein the recesses preferably have a dimension of less than about 100 µm so that they cannot be resolved individually with the human eye [0053]. Böhm et al. further teaches that the reflection areas preferably have a width of less than or equal to 300 µm and are spaced at a distance from one another of less than or equal to 300 µm, below the resolution limit of the human eye, so that an observer cannot distinguish between the reflection areas and non-reflection areas ([0062], [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffraction structure transfer foil of Ide by setting a dimension of the grid elements and/or grid spaces within the ranges of claims 21 and 25, as taught by Böhm et al., in order to enable an underlying image to be seen through the grid spaces while ensuring that the grid elements and/or grid spaces are small enough so as not to be easily resolvable.
Furthermore, Böhm et al. teaches a dimension of the grid elements and grid spaces which overlaps the ranges of claims 21 and 25. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 22, Ide in view of Böhm et al. teaches all of the limitations of claim 21 above. Although Ide further teaches that the first and second reflective layers may be partially provided in any pattern in order to achieve the desired appearance ([0091]), the reference does not expressly teach that the grid elements and grid spaces have the same shape and the same size.
However, Böhm et al. further teaches that the recesses of the reflective layer (grid spaces) can have a regular width and/or a regular spacing, such that the size and shape of the reflective areas (602; grid elements) and non-reflective areas (604; grid spaces) can be the same ([0053], [0113]-[0114], Fig. 6). It would have been obvious to one of ordinary skill in the art to modify the transfer foil of Ide in view of Böhm et al. by selecting an appropriate relative shape and size of the grid elements and grid spaces according to the desired pattern to be displayed, as taught by both Ide and Böhm et al.
Regarding claim 26, Ide in view of Böhm et al. teaches all of the limitations of claim 21 above, and Ide further teaches that the feature region of the diffraction structure transfer foil may have at least one part, designated by (5), wherein only the first reflective layer corresponding to the ink coating of the relief structure disposed at a higher level is visible as an O-shape on a front or rear side of the transfer foil ([0054], Figs. 13-15). Ide further teaches that the feature region has another part, designated by (5, 8), wherein both of the first and second reflective layers are visible at the same time, such that the O-shaped portions are observed to be a dark color ([0061], Figs. 13-15).
Regarding claim 27, Ide in view of Böhm et al. teaches all of the limitations of claim 21 above, and Ide further teaches that the intensity of diffracted or reflected light of the first and second diffraction structure forming layers (3, 6) comprising relief structures (4, 7) is dependent upon the viewing angle, such that when the diffraction structure transfer foil is tilted, the observed motif may change from a star pattern to a heart pattern [0098]. Ide further teaches that the relief structures can enable a plurality of different characters, color, or image patterns to be observed in accordance with an observation angle ([0036]), which suggests that a color change may be coupled with a motif change to provide a complex visual effect.
Regarding claim 28, Ide in view of Böhm et al. teaches all of the limitations of claim 21 above, and Ide further teaches that the intensity of diffracted or reflected light of the first and second diffraction structure forming layers (3, 6) comprising relief structures (4, 7) is dependent upon the viewing angle [0098]. The viewing angle of the first relief structure is between 1° and 45°, and the viewing angle of the second relief structure is between 45° and 89°, wherein the difference between the two viewing angles is preferably 30° or greater ([0097], [0099]), such that the first and second viewing angles do not overlap. Ide further teaches that the relief structures can enable a plurality of different characters, color, or image patterns to be observed in accordance with an observation angle, such that the first and second relief structures may be provided with first and second motifs having different color impressions ([0036], [0098]).
Regarding claim 32, Ide in view of Böhm et al. teaches all of the limitations of claim 21 above, and Ide further teaches that the first and second reflective layers (5, 8; ink coatings) may be formed from a metallic thin film (metallization, thin-film structure) [0081]. It is noted that Ide lists aluminum and copper as exemplary materials that can be used for the reflection layers ([0081]), which the instant specification also recognizes as suitable materials for the ink coatings ([0031] of the pg-pub).
Regarding claims 33 and 34, Ide in view of Böhm et al. teaches all of the limitations of claim 21 above, and Ide further teaches that the first and second reflective layers (5, 8; ink coatings) may be partially provided on the surface of their respective relief structures (4, 7) [0054]. Ide teaches that portions of the reflective layers can be partially removed in an arbitrary shape ([0083], [0091]), such that there can be formed at least one partial region with a negative marking in which the first and second reflective layers are each completely recessed so that the negative marking does not produce the color effect of the two reflective layers.
Regarding claim 38, Ide in view of Böhm et al. teaches all of the limitations of claim 21 above, and Ide further teaches a forgery prevention medium (31-33; data carrier) with the diffraction structure transfer foil ([0139], [0185], Figs. 16-18).

Claims 21, 22, 24-30, and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhse et al. (WO 2016/020066, previously cited).
Regarding claims 21 and 25, Fuhse et al. teaches an optically variable security element ([0002]), the surface expansion of which defines a z direction, with a multicolored, reflective areal region comprising first and second embossed structures (22, 132, 182; relief structures), which are arranged at different height levels in the z direction (Figs. 11, 15, 16). The embossed structures are each supplied with an ink coating comprising printed line patterns (72, 74, 136, 138, 172, 174) and/or a background layer (26, 176), wherein the first line patterns (72, 74) and the second line patterns (136, 138, 172, 174) can produce a different color impression ([0122]-[0123], [0134], [0136]-[0138], Figs. 11, 15, 16).
Fuhse et al. teaches that the two embossed structures are produced congruently so that they overlap in a feature region ([0022], Figs. 11, 15, 16). The dimensions of the embossing elements of the embossed structures are preferably in the range of 50 to 500 µm ([0023]), and the line widths of the printed line patterns are advantageously smaller than 0.5 times the grid width Wp of the embossing element grid, such that the line widths are preferably in the range of 25 to 150 µm [0040]. Fuhse et al. teaches that the lines of the line patterns can be displayed as positive (printed) or negative (cut out) lines, where the line widths of positive lines relate to the areas printed with color, while the line widths of negative lines refer to recessed spaces without color [0040]. Fuhse et al. further teaches that the positive or negative lines can have a constant line width or the line width can change along the longitudinal extent of the lines [0040]. Fuhse et al. further teaches that at least one of the background layers can be perforated with line-shaped cut outs in order to generate see-through information in the security element, and the line grids printed on the background layer can also be cut out in the recessed or perforated areas ([0011], [0023], [0130]). 
Therefore, the areas of the line patterns printed with positive lines correspond to the claimed grid elements, while the areas provided with negative lines, line-shaped cut outs, or recessed spaces between adjacent positive lines correspond to the claimed grid spaces, thus forming a regular or irregular grid of printed lines and recessed lines. The widths of the positive or negative lines in the line patterns are within the range of 25 to 150 µm, which overlaps the ranges of claims 21 and 25 for the dimensions of the grid elements and/or grid spaces. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). Furthermore, since the substrate formed between the first and second embossed structures can be transparent or can have transparent window areas ([0016], [0122]), one of ordinary skill in the art would recognize that the background layer and/or line pattern provided on the rear side of the security element would appear through cut outs or recesses in the perforated areas of the background layer and/or line pattern provided on the front side.
Regarding claim 22, Fuhse et al. teaches all of the limitations of claim 21 above. As noted above, Fuhse et al. teaches that the negative lines or cut outs (grid spaces) can be line-shaped and that the positive or printed lines (grid elements) can also be line-shaped, wherein the lines can have a constant width ([0023], [0040]). Therefore, the grid elements can have the same shape and the same size.
Regarding claim 24, Fuhse et al. teaches all of the limitations of claim 23 above and further teaches that the line patterns arranged on embossed structures produce a different impression of color and brightness depending on the viewing direction so that an impression of movement is created ([0004], [0100], [0150]). Although Fuhse et al. does not expressly teach matching the area coverage of the grid with the brightness of the ink coatings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an area coverage and brightness such that the apparent brightnesses of the two ink coatings are substantially the same, as it is within the level of ordinary skill in the art to determine a suitable brightness based on the desired impression of color and movement. 
Regarding claim 26, Fuhse et al. teaches all of the limitations of claim 21 above and further teaches that, in the embodiment of Fig. 11, the reflective background layer (26) acts as a reflective background for both the line grids on the front surface (72, 74) and the line grids on the rear surface (136, 138) of the security element [0127]. Therefore, when viewed from a first viewing angle from the front surface, both the line grids (72, 74) and the background layer (26) of the ink coating of the relief structure disposed at a higher level appear to a viewer, and, when viewed from a second viewing angle from the rear surface, both the background layer (26) of the ink coating of the relief structure disposed at a higher level and the line grids (136, 138) of the ink coating of the relief structure disposed at a lower level appear to a viewer.
Regarding claim 27, Fuhse et al. teaches all of the limitations of claim 21 above and further teaches that the first embossed structures can be printed with lines having the colors yellow and blue, while the second embossed structures can be printed with lines having the colors red and green ([0134]), such that first and second motifs generated by the two embossed structures show a color change depending on the viewing angle. The layout of the line grid further is said to determine the movement effects generated by the motifs, wherein linear, rotational, zoom, or other complex forms of movement may be generated in different areas of the security elements [0100]. Fuhse et al. teaches that the movement effects of the first and second motifs can be the same or different ([0014], [0130]). Therefore, the two relief structures can exhibit a color change either with or without a motif change.
Regarding claim 28, Fuhse et al. teaches all of the limitations of claim 21 above and further teaches that the first embossed structures can be printed with lines having the colors yellow and blue, while the second embossed structures can be printed with lines having the colors red and green so that the first and second motifs have different color impressions [0134]. Fuhse et al. teaches an embodiment wherein the background layers are opaque and do not contain any gaps, so that the first motif is only visible from a first main surface and the second motif is only visible from a second main surface ([0016]-[0017], [0120], Figs. 15-16), wherein the respective viewing angle ranges do not overlap. 
Regarding claim 29, Fuhse et al. teaches all of the limitations of claim 21 above and further teaches that the first embossed structures can be printed with lines having the colors yellow and blue, while the second embossed structures can be printed with lines having the colors red and green so that the first and second motifs have different color impressions [0134]. The layout of the line grid is said to determine the movement effects generated by the motifs, wherein linear, rotational, zoom, or other complex forms of movement may be generated in different areas of the security elements [0100]. Fuhse et al. teaches that the movement effects of the first and second motifs can be the same or different ([0014], [0130]).
Although Fuhse et al. teaches an embodiment wherein the background layer is opaque so as to avoid crosstalk of the information visible on opposite sides of the security element ([0016]), the reference also teaches that one or more of the background layers may be perforated with cutouts and provided in an area coverage less than 100% so that the visual effects of both movement motifs can be viewed simultaneously through the partially transparent background area ([0122], [0134]).
Regarding claim 30, Fuhse et al. teaches all of the limitations of claim 21 above and further teaches that the reflective areal region includes exactly two embossed elements (22, 132, 182; relief structures), each of which is arranged at a specific height level defined along the z direction (Figs. 11, 15, 16).
Regarding claim 32, Fuhse et al. teaches all of the limitations of claim 21 above and further teaches that the ink coatings are formed by printed lines and background layers, wherein the lines can be made of ink, such as luminescent ink ([0041], [0139]), and the background layers can be made of a highly reflective material such as aluminum or a non-reflective material formed by a monochrome printed layer ([0012], [0139]).
Regarding claim 33, Fuhse et al. teaches all of the limitations of claim 21 above and further teaches that the feature region has at least one perforated or recessed area (partial region with a negative marking), in which at least one of the background layers is perforated with point or line-shaped cutouts (gaps) ([0023], [0130]).
Regarding claim 34, Fuhse et al. teaches all of the limitations of claim 33 above and further teaches that both background layers can be provided with cutouts in perforated or recessed areas in order to generate see-through information and that the printed line patterns can also be cut out in the perforated or recessed areas ([0023], [0130]), such that both ink coatings can be completely absent in the partial region so the color impressions of the two ink coatings are not produced.
Regarding claim 35, Fuhse et al. teaches all of the limitations of claim 33 above and further teaches that the ink coatings are configured to be multilayered, wherein the printed line patterns are disposed on the background layers (Figs. 11, 15, 16). As above, Fuhse et al. teaches that at least one of the background layers has point or line-shaped cutouts in perforated or recessed areas ([0023], [0130]). Therefore, in the case that both background layers are removed and the printed line pattern remains, the color impression of the line pattern in the recessed region produces a colored negative marking.
Regarding claim 36, Fuhse et al. teaches all of the limitations of claim 21 above and further teaches that the embossed elements are formed by arrangements of small concave or curved mirrors ([0014], Figs. 11, 15, 16), which the instant specification recognizes as directional micromirrors (see [0028] of the pg-pub).
Regarding claim 37, Fuhse et al. teaches all of the limitations of claim 21 above and further teaches that the line grid and the embossed element grid are preferably matched to one another in such a way that each line rests completely on an embossed element (directional micromirror) ([0014], [0024], Figs. 11, 15, 16).
Regarding claim 38, Fuhse et al. teaches all of the limitations of claim 21 above and further teaches a data carrier with the optically variable security element ([0002]-[0003], [0043]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhse et al. (WO 2016/020066, previously cited) as applied to claim 21 above, and further in view of Scherer et al. (EP 3,184,318, machine translation via EPO provided).
Regarding claim 23, Fuhse et al. teaches all of the limitations of claim 21 above. Although Fuhse et al. further teaches that the background layer can be applied with an area coverage less than 100%, for example 50%, in the form of a grid of lines or dots to obtain a partially transparent background layer ([0134]), the reference does not expressly teach an area coverage of the grid elements.
However, in the analogous art of optically variable security elements, Scherer et al. teaches a diffraction structure (30) containing a relief structure (32) which is overlaid with a perforation pattern (40; grid) formed by a reflective layer (ink coating) having microscopically fine perforations (42; grid spaces) ([0051], [0053], [0059]). Scherer et al. teaches that the perforations can be arranged equidistantly such that the width of the perforations (42) and the width of the metal lines (44; grid elements) left standing are both 1 µm [0059]. Scherer et al. further teaches that the transmission of the coating can be modified as desired by adjusting the surface area of the perforations, wherein the area proportion of the perforations is selected according to the requirements for transmission and reflection efficiency ([0015], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security element of Fuhse et al. by selecting an appropriate area coverage of the grid spaces, such as by setting an area coverage of the grid elements within the claimed range, as taught by Scherer et al., according to the transmission and reflection efficiency required for a particular application.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhse et al. (WO 2016/020066, previously cited) as applied to claim 21 above, and further in view of Power et al. (US 2013/0069360).
Regarding claim 31, Fuhse et al. teaches all of the limitations of claim 21 above. Although Fuhse et al. further teaches that the geometry of the embossed structures (22, 132, 182; relief structures) is matched to the thickness of the substrate separating the first and second embossed structures so that the focus of the concave mirror lies in the area of the line grids ([0125]), the reference does not expressly teach that the difference between adjacent height levels in the z direction is greater than the maximum pitch of the relief structure disposed at a lower level.
However, in the analogous art of optically variable security devices, Power et al. teaches a security device (10) comprising a focusing layer (11) and an image layer (12) separated by a transparent substrate (4), wherein the focusing layer comprises a plurality of embossed focusing element relief formations (15; relief structure disposed at a higher level) and the image layer comprises a plurality of diffractive image relief formations (13; relief structure disposed at a lower level) ([0088]-[0091]).
Power et al. further teaches that the pitch of the focusing elements and/or image elements is at least about 50 µm ([0094]), and that the thickness of the transparent substrate is set within the range of from about 50 µm to about 120 µm so that the focusing layer and the image layer are separated by a predetermined distance D which is greater than 50 µm, preferably between 65 and 90 µm [0092]. Thus, the difference between adjacent height levels of the two relief structures can be greater than the maximum pitch of the relief structure disposed at a lower level. Power et al. teaches that the predetermined distance D can be set appropriately within the above range in order to adjust the focal length of the focusing elements so as to make the focusing elements either “in focus” or “out of focus” with the image elements ([0107]-[0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security element of Fuhse et al. by setting the difference between adjacent height levels of the relief structures and the maximum pitch of the relief structure disposed at a lower level according to the claimed configuration, as taught by Power et al., in order to adjust the focal length of the first relief structure so that the ink coating of the second relief structure is in focus.

Claims 21-28, 30, 32-34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik (US 5,128,779) in view of Böhm et al. (WO 2017/028954, machine translation via EPO provided).
Regarding claims 21 and 25, Mallik teaches a multiple hologram structure (optically variable security element) comprising a transparent plastic film (117) having a first layer (119) formed thereon by casting a liquid resin between the film (117) and a master hologram surface relief pattern in order to form a surface relief pattern (121; relief structure disposed at a higher level) (col 11, Ln 31-40; Fig. 12).

    PNG
    media_image3.png
    457
    477
    media_image3.png
    Greyscale

Fig. 12 of Mallik (US 5,128,779) illustrating a multiple hologram structure comprising a first surface relief pattern (121) provided with a discontinuous coating of a reflective, opaque material (123) and a second surface relief pattern (127) provided with a thin, opaque reflective coating (129).

A reflective, opaque material (ink coating of the relief structure disposed at a higher level) is applied to the surface relief pattern in a discontinuous pattern, leaving reflective material regions (123; grid elements) (col 11, Ln 40-42). A second hologram with a surface relief pattern (127; relief structure disposed at a lower level) is formed with the same polymerizable liquid resin as the first cast layer (119) (col 11, Ln 43-58). The surface relief pattern is then coated with a thin, opaque, reflective coating (129; ink coating of the relief structure disposed at a lower level) (col 11, Ln 51-53). The two surface relief patterns (121, 127; relief structures) form a reflective areal region and are arranged at different height levels in the z direction (see annotated Fig. 12 above).
Mallik further teaches that the pattern of the discontinuous layer of reflective material can be anything that provides a reconstructed image sufficiently bright to be observed and at the same time allows the visual information behind the hologram to be viewed (Abstract; col 2, Ln 40-57), thus meeting the limitation requiring that the ink coating of the relief structure disposed at a lower level appears through the grid spaces of the ink coating of the relief structure disposed at a higher level.
Mallik teaches that the discontinuous layer of reflective material can be made in any shape and that the pattern can be varied so long as the underlying image is clearly viewable and readable (col 4, Ln 34-37; col 7, Ln 28-36). Mallik further teaches that the size and density of the reflective material regions is desirably small enough so that they are not resolvable by the ordinary observer when viewed at a normal reading distance (col 7, Ln 50-57). Although Mallik teaches that the spacing and area coverage of the reflective material regions can be appropriately set in order to achieve the desired visual effect, the reference does not expressly teach specific dimensions of the grid elements and/or grid spaces.
However, in the analogous art of optical security elements, Böhm et al. teaches a value document (100) with a security element (101) comprising a substrate (102), a representation (104), and distributed mirror surfaces (108, 108’) formed by relief elements (107, 107’; relief structure) and reflection areas (109) ([0093], Figs. 1a-1b). The reflection layer (ink coating) disposed on the relief elements has both reflection areas (109; grid elements) and non-reflective areas (116; grid spaces), wherein, depending on the viewing angle, the representation (104) appears through the non-reflective areas ([0049]-[0052], [0093]). Similar to Mallik, Böhm et al. teaches that the non-reflective areas are gaps, recesses, or cutouts in the reflection layer, wherein the recesses preferably have a dimension of less than about 100 µm so that they cannot be resolved individually with the human eye [0053]. Böhm et al. further teaches that the reflection areas preferably have a width of less than or equal to 300 µm and are spaced at a distance from one another of less than or equal to 300 µm, below the resolution limit of the human eye, so that an observer cannot distinguish between the reflection areas and non-reflection areas ([0062], [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hologram structure of Mallik by setting a dimension of the grid elements and/or grid spaces within the ranges of claims 21 and 25, as taught by Böhm et al., in order to enable an underlying image to be seen through the grid spaces while ensuring that the grid elements and grid spaces are small enough so as not to be easily resolvable.
Furthermore, Böhm et al. teaches a dimension of the grid elements and grid spaces which overlaps the ranges of claims 21 and 25. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Although Mallik teaches that the two surface relief patterns can be provided with coatings of reflective material (ink coatings) such as aluminum (col 2, Ln 10-11), the reference does not expressly teach that the coatings produce different color impressions. However, similar to Mallik, Böhm et al. teaches that the reflection area (109; ink coating of the relief structure disposed at a higher level) can be made of a metallic material and that the representation (104; ink coating of the relief structure disposed at a lower level) can be made using a printing technique using one or more colors ([0058], [0097]). Böhm et al. further teaches that the representation can be made with a variety of different optical effects, including laser-generated elements, translucent colors, scattering colors, opaque colors, luminescent colors, a reflection layer such as a metal layer, or combinations thereof ([0063]-[0064]). Böhm et al. further teaches that a variety of materials can be used as the metal layer of a reflection layer, including aluminum, silver, copper, chromium, nickel, iron, or alloys thereof [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hologram structure of Mallik in view of Böhm et al. by forming the ink coatings from two different materials having different color impressions, as taught by Böhm et al., according to the desired colors and appearances to be displayed. 
Regarding claim 22, Mallik in view of Böhm et al. teaches all of the limitations of claim 21 above, and while Mallik does not expressly teach that the grid elements and grid spaces have the same shape and the same size, Böhm et al. teaches that the recesses of the reflective layer (grid spaces) can have a regular width and/or a regular spacing, such that the size and shape of the reflective areas (602; grid elements) and non-reflective areas (604; grid spaces) can be the same ([0053], [0113]-[0114], Fig. 6). It would have been obvious to one of ordinary skill in the art to modify the security element of Mallik in view of Böhm et al. by selecting an appropriate relative shape and size of the grid elements and grid spaces, as taught by Böhm et al., according to the desired pattern to be displayed.
Regarding claim 23, Mallik in view of Böhm et al. teaches all of the limitations of claim 21 above, and Mallik further teaches that the amount of space across a hologram that is covered by the discontinuous reflective material regions (grid elements) can be from ten percent to ninety percent, wherein the size and density of the regions can be adjusted according to the desired visual effect for a particular application (col 7, Ln 28-57). Mallik teaches an area coverage which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 24, Mallik in view of Böhm et al. teaches all of the limitations of claim 23 above, and Mallik further teaches that the pattern of the discontinuous layer of reflective material (area coverage of the grid), including the size and spacing of the reflective regions, affects the brightness of the underlying image (col 4, Ln 51-62). Mallik further teaches that the brightness can be appropriately controlled by adjusting the size and spacing of the reflective regions according to the apparent brightness desired for a particular application (col 8, Ln 3-12).
Regarding claim 26, Mallik in view of Böhm et al. teaches all of the limitations of claim 21 above, and Mallik further teaches that when multiple hologram structures are illuminated (107), a first image is reconstructed along a path (109; first viewing angle) from light diffracted from the discontinuous reflective material regions (123; ink coating of the relief structure disposed at a higher level), whereas a second image is reconstructed along a path (111; second viewing angle) from light diffracted from the second reflective coating (129; ink coating of the relief structure disposed at a lower level) (col 10, Ln 11-39; Figs. 11-12). Therefore, there exists at least one part of the feature region where both the discontinuous reflective material regions and the underlying reflective coating appear from at least one viewing angle, and another part of the feature region where only the underlying reflective coating appears from at least one viewing angle.
Regarding claim 27, Mallik in view of Böhm et al. teaches all of the limitations of claim 21 above, and Mallik further teaches that the multiple hologram structure can be made so that an image from one hologram is viewable when the structure is held in one rotational position while the other image is not, and the second image is viewable in another rotational position while the first is not (col 10, Ln 25-39). In the exemplary embodiment shown in Figs. 9A-9B, an image (91) in the shape of a bird is reconstructed from the hologram and becomes brightly visible when the structure is rotated by ninety degrees (col 8, Ln 63-col 9, Ln 15). In the case where the two reflective material layers of Mallik in view of Böhm et al. have different color impressions, the angular rotation of the hologram structure results in a color change together with the motif change.
Regarding claim 28, Mallik in view of Böhm et al. teaches all of the limitations of claim 21 above, and while Mallik does not expressly teach that the two relief structures produce first and second motifs with different color impressions that are visible from first and second non-overlapping viewing angle ranges, Böhm et al. further teaches that the relief elements and the representation are designed so that different parts of the display are visible at different viewing angles, where the viewing angles advantageously differ ([0029]-[0030]).
Böhm et al. teaches that the relief elements can have first and second groups, wherein the orientation of the groups differ by at least 10° [0028]. Böhm et al. teaches an embodiment wherein the whole surface of the first group of relief elements is covered by the reflection layer and part of the surface of the second group is covered by the reflection layer [0034]. In this configuration, the representation cannot be seen through the first group from a first viewing angle, the representation can be seen through the second group from a second viewing angle, and the representation cannot be seen through the second group at a third viewing angle ([0034]-[0037]). Böhm et al. further teaches that the reflection layer is preferably a metallic layer while the representation can be a printed or colored layer ([0058], [0097]). Therefore, the first motif visible at the first and third viewing angles, where only the reflection layer can be seen, has a different color impression than the second motif visible at the second viewing angle, where the reflection layer and the representation can both be seen.
Regarding claim 30, Mallik in view of Böhm et al. teaches all of the limitations of claim 21 above, and Mallik teaches that the reflective areal region includes exactly two surface relief patterns (121, 125; relief structures) arranged at specific height levels defined along the z direction (see annotated Fig. 12 above).
Regarding claim 32, Mallik in view of Böhm et al. teaches all of the limitations of claim 21 above. As noted above, Mallik teaches that the two surface relief patterns can be provided with coatings of reflective material (ink coatings) such as aluminum (col 2, Ln 10-11), and Böhm et al. teaches that the representation (lower ink coating) can be formed with laser-generated elements, translucent colors, scattering colors, opaque colors, luminescent colors, a reflection layer, or combinations thereof ([0063]-[0064]). Böhm et al. further teaches that the metal layer of a reflection layer can include aluminum, silver, copper, chromium, nickel, iron, or alloys thereof [0059]. Therefore, the combination of Mallik and Böhm et al. teaches that the ink coatings are formed by suitable inks or metallic coatings meeting the limitations of claim 32.
Regarding claims 33 and 34, Mallik in view of Böhm et al. teaches all of the limitations of claim 21 above, and while Mallik does not expressly teach that the feature region has at least one region in which gaps are present in both ink coatings, Böhm et al. further teaches that the representation (ink coating of the relief structure disposed at a lower level) can have recesses or cutouts that are transparent or translucent so that a see-through effect can be seen in the area of the cutouts ([0063]-[0064]). In the case that the cutouts are transparent and produce a see-through effect without producing any color effects, the region where both the representation and the reflection layer are recessed corresponds to the claimed partial region with a negative marking.
Regarding claim 38, Mallik in view of Böhm et al. teaches all of the limitations of claim 21 above, and Mallik further teaches a document or article comprising the hologram structure (col 1, Ln 16-30; col 2, Ln 16-30).


Response to Arguments
Response-Specification
The previous objections to the specification are overcome by Applicant’s amendments to the specification in the response filed April 11, 2022.

Response-Claim Objections
The previous objections to claims 22 and 32 are overcome by Applicant’s amendments to the claims in the response filed April 11, 2022.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 27 and 30-37 are overcome by Applicant’s amendments to the claims in the response filed April 11, 2022.


Response-Double Patenting
Applicant's arguments, see pages 15-16 of the remarks filed April 11, 2022, have been fully considered but they are not persuasive.

The Applicant argues that the limitation of claim 21 requiring that “the ink coating of the relief structure disposed at a higher level is configured in the feature region as a regular or irregular grid with grid elements and grid spaces” is not met by claim 18 of the copending application.
This argument is not persuasive. As explained in the double patenting rejections above, claim 18 of the copending application discloses that the first ink coating of the first relief structure disposed at a higher level has at least one recess. It is noted that the term “irregular grid” is not specifically defined by the instant specification and thus is interpreted broadly to encompass any arrangement of one or more grid elements and one or more grid spaces. Therefore, the recessed areas of the ink coating correspond to the instant claimed grid spaces, while the remaining areas of ink correspond to the grid elements, such that any configuration of grid elements and grid spaces can be considered an irregular grid.  




Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 16-19 of the remarks filed April 11, 2022, with respect to Attner et al. have been fully considered and are persuasive.  The previous rejections over Attner et al. under 35 U.S.C. 102(a)(1) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Heim ‘670 and Mallik in view of Böhm et al.

With respect to the rejection of claim 21 over Ide in view of Attner et al. under 35 U.S.C. 103, the secondary reference to Attner et al. is replaced with the newly applied secondary reference to Böhm et al. in the rejections above.
The Applicant argues on pages 20-21 that Ide in view of Attner et al. does not teach the limitation requiring that the ink coating of the relief structure disposed at a lower level appears through the grid spaces of the ink coating of the relief structure disposed at a higher level. This argument is not persuasive because this limitation is addressed by Ide.
As explained in the clarified rejections above, Ide teaches first and second diffraction structure layers (3, 6) containing reliefs (4, 7), wherein the entire surfaces of these structure layers correspond to the claimed relief structure disposed at a higher level and relief structure disposed at a lower level, respectively. The first and second reflective layers (5, 8) are provided on the relief structure surfaces of the first and second diffraction structure layers, therefore satisfying the limitation requiring that the relief structures are each supplied with an ink coating. Ide further teaches that the first reflective layer is partially provided between the two diffraction structure layers instead of being provided on the entirety of the interface [0054]. As noted by the Applicant, the partial reflective layer is illustrated in the exemplary embodiment of Fig. 10 as being removed from the relief structure surface in the flat regions thereof. However, Ide does not specifically require that the recessed areas must only be in the flat regions but rather teaches that the pattern of the partial reflective layer can be removed in any random pattern ([0083], [0090]-[0091]).
Moreover, it is noted that claim 21 as currently written does not expressly require that the recessed areas (grid spaces) are located on the reliefs (4) of the relief structured surface (relief structure). Rather, the claim requires that an ink coating is disposed on a relief structure and that the ink coating has grid spaces through which an underlying coating can be viewed. The partial first reflective layer of Ide meets these limitations because the first reflective layer (5) is provided on the structured surface (relief structure) of the first diffraction structure layer (3), and the first reflective layer is partially removed from the structured surface so that the second reflective layer (8) is visible through the areas where the first reflective layer is removed (grid spaces) (Figs. 13-15, [0054]-[0061]). 

With respect to the rejection of claim 21 over Fuhse under 35 U.S.C. 103, the Applicant argues on pages 22-23 that Fuhse does not teach the limitation requiring that the ink coating of the relief structure disposed at a lower level appears through the grid spaces of the ink coating of the relief structure disposed at a higher level.
This argument is not persuasive. As explained in the clarified rejections above, Fuhse et al. teaches that at least one of the background layers and/or the corresponding line grid can be perforated with point or line-shaped cutouts in recessed areas ([0023], [0130]). Therefore, in the case of the embodiment of Fig. 11, if the background layer (26) and/or the line grids (72, 74) are cut out in certain recessed areas, then it follows that a viewer would be able to see the line grids (136, 138) on the rear side of the bank note (120) through the recessed areas and through the transparent window area (128) from at least one viewing angle of the front side of the bank note.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heim ‘374 (US 2011/0007374) teaches a security element (12) comprising a thin-film element (30) that has a color-shift effect and that includes an absorber layer (36) having gaps (42) through which the metallic gloss of the reflection layer (32) provided on the relief pattern (26) of the embossing lacquer layer (22) is revealed ([0049], [0054], Figs. 2, 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785